DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on May 23, 2022 has been entered.

Response to Amendment
The amendment filed on May 23, 2022 has been entered.
In view of the amendment to the claims, the amendment of claims 1, 4, 6, 8, 11, 13, 15-16 and 18 have been acknowledged. Claims 3, 10 and 20 were previously canceled.

In view of the amendment of claims 1, 6, 8, 13, 15-16 and 18, Applicant amended each claim and replaced the term “extended reality” with “head-mounted”. Also, Applicant amended claims 4 and 11 to correct the dependencies of the claims to refer to claims 1 and 8. Accordingly, the 35 U.S.C. 112 rejections of claims 1-2, 4-9 and 11-19 have been withdrawn.

Response to Arguments
Applicant’s arguments, see pages 7 and 8 of Remarks, filed May 23, 2022 have been fully considered. Upon further consideration and the prior art reference search, Examiner has not discovered any prior arts which fully teaches the pending claims, either singly or in an obvious combination. Accordingly, the Application is in condition for allowance.

Allowable Subject Matter
Claims 1-2, 4-9 and 11-19 are allowed.
The following is an examiner’s statement of reasons for allowance: 

IDS submitted by Applicant on 05/23/2022 has been considered by the examiner.
 
Examiner has completed the prior art reference search and discovered the closest prior art references: Oravainen (U.S. Patent Application Publication 2017/0330496 A1), Hicks et al (U.S. Patent Application Publication 2018/0075820 A1) and O’Neal et al (U.S. Patent Application Publication 2008/0246771 A1).

Independent claims 1, 8 and 15 are directed to a method/a system for delivering video frame data to multiple head- mounted displays. Each claim specifically requires “generating content for multiple head-mounted displays supporting dynamic refresh”; “sensing competing needs for resources with real time requirements of the multiple head-mounted displays”; “determining, based on the sensing, a selected refresh offset and a selected dynamic refresh rate for refreshes of the multiple head-mounted displays to avoid conflict between the competing needs for resources of the multiple head-mounted displays”; “imposing the selected refresh offset and the selected dynamic refresh rate”; and “delivering the content to the multiple head-mounted displays”.

The prior art reference Oravainen disclose a head-mounted display includes two separate displays (As shown in FIG. 3, a right eye display 310A and a left eye display 310B). The virtual engine outputs vertex data and rendering instructions to the graphical processing unit to generate images for each display based on the frame rate (Paragraphs [0022]-[0029] and [0038]). The adaptive rendering module monitors an amount of time the GPU takes to render a single image through the rendering process. If the frame time becomes too long (e.g., due to heavy processing demands), then the frame rate may drop because the frames are not ready for display at the rate necessary to maintain a target frame rate. The adaptive rendering module modifies subsequent rendering instructions to help the GPU to reduce the output frame time until the frame time returns to a time that allows the nominal frame rate to be reached (Paragraphs [0030]-[0031]). More specifically, systems and methods of Oravainen discloses that the adaptive rendering module renders the target image for one display remains at original resolution and renders the target image for another display with the reduced resolution in order to maintain both displays with same frame rate (Paragraph [0032]).

The prior art reference Hicks discloses a wearable display enhances rendering when attached to a tethered computer (Abstract). The process (FIG. 2) of Hicks discloses that the system responds to head motions to change the scene that is viewed by the user of the HMD by changing the scene that was rendered by the tethered computer; specifically disclose the HMD receives the frames and apply the updated information for an asynchronous time warp operation; then renders the received frames to the display (Paragraphs [0034]-[0038]).

The prior art reference O’Neal discloses a graphics processing system and method for displaying an image having first and second graphics processors coupled together.  A main display device is coupled to the first graphics processor.  Secondary display devices are coupled to the second graphics processor.  The first and second graphics processors are operable to share processing for displaying the image on the main display, or the first graphics processor is operable to process a main portion of the image for displaying the main portion of the image on the main display and the second graphics processor is operable to process secondary portions of the image for displaying the secondary portions of the image on the secondary display devices (Abstract; FIG. 2 and paragraph [0015]: a main display device 138 electrically connected to the GPU 130; the GPU 134 is configured to drive at least two independent secondary display devices such as 142 and 146).
  
However, the closes prior art references and the reference listed in IDS submitted by Applicant failed to show the obviousness of the claims as a whole. None of the prior art cited alone or in combination provides the motivation to teach the above limitations recited in claims 1, 8 and 15. Accordingly, claims 1, 8 and 15 are allowed.

Dependent claims 2 and 4-7 depend from independent claim 1, dependent claims 9 and 11-14 depend from independent claim 8, dependent claims 16-19 depend from independent claim 15. They are allowed at least due to their respective dependencies from an allowed claim.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

	
	Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Xilin Guo whose telephone number is (571)272-5786. The examiner can normally be reached Monday - Friday 9:00 AM-5:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on 571-272-7794. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/XILIN GUO/Primary Examiner, Art Unit 2616